DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 4-6, 11 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Allidieres (US 8978715 B2) in view of Carteau (US 20160223510 A1) in further view of Allidieres 2 (FR 2973858 A1).
Regarding Claim 1:
Allidieres discloses a device for filling pressurized gas hydrogen tanks, comprising: 
at least one gas source (14, 24, and 34, Figure 1); 
a transfer circuit (Figure 1) comprising at least one upstream end connected to the source (14, 24, and 34, Figure 1) and at least one downstream distribution end suitable for being removably 5connected to a tank to be filled (Column 2, Lines 60-64); 
a set of buffer storage tanks (2 and 3, Figure 1) connected in parallel to the transfer circuit between the upstream and downstream ends (Figure 1) via a set of respective connecting valves (V4 and V5, Figure 1), wherein: 
the transfer circuit (Figure 1) further comprises at least one compressor (5, Figure 1) having an intake inlet connected to the upstream end of the and 10a discharge outlet connected to the plurality of buffer storage tanks (2 and 3, Figure 1) via a set of discharge valves (PCV 1 and V3, Figure 1); 
the circuit comprises balance lines (Column 3, Lines 19-26, the balance lines are the lines connected from the buffer tanks to the sources without going through the compressor) connecting the at least one upstream end of the circuit (Figure 1) to the plurality of buffer storage tanks (2 and 3, Figure 1); and 
15the balance lines (Column 3, Lines 19-26) are configured to allow a transfer of a stream of fluid from the source to the buffer storage tank(s) by pressure balancing (Column 3, Lines 19-26).
	Allidieres does not disclose:
Each of the balance lines comprises a flow limiting member; and 
at least one compressor having an intake inlet connected to the upstream end of the circuit via at least one upstream valve.
Carteau teaches a gas sampling device for a filling station and a filling station for vehicles that has:
A flow limiting member (17, Figure 1, the calibrated orifice is the flow limiting member) before a tank (8, Figure 1).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Allidieres to include a flow limiting member as taught by Carteau with the motivation to limit the flow rate that the container is filled to avoid excessive heating.  
	It also would have been obvious to a person having ordinary skill in the art that the balance lines of Allidieres can have a flow limiting member before the buffer tanks as Carteau teaches the flow limiters can be placed in a line before a tank.
Allidieres and Carteau do not teach:
At least one compressor having an intake inlet connected to the upstream end of the circuit via at least one upstream valve.
Allidires 2 teaches a station for filling a tank of a vehicle (Abstract) that has:
At least on compressor (5, Figure 1) having an intake inlet connected to the upstream end of the circuit (Figure 1) via at least one upstream valve (250, Figure 1).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Allidieres and Carteau to include least one compressor having an intake inlet connected to the upstream end of the circuit via at least one upstream valve as taught by Allidieres with the motivation to permit or not permit flow into the compressor. 

Regarding Claim 4:
Allidieres discloses:
The balance lines (Column 3, Lines 19-26) has a valve in the line (V2, Figure 1).
Allidieres and Allidieres 2 do not teach:
Wherein each of the balance lines comprises an isolation valve and/or a non-return valve in series with the flow limiting member.
Carteau teaches:
The lines comprises an isolation valve (10, Figure 1) and/or a non-return valve in series with the flow limiting member (17, Figure 1).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Allidieres to include lines comprises an isolation valve and/or a non-return valve in series with the flow limiting member as taught by Carteau with the motivation to stop the flow in the line.  
	It also would have been obvious to a person having ordinary skill in the art that each of the balance lines of Allidieres can have a flow limiting member and an isolation valve as seen in Carteau.

Regarding Claim 5:
Allidieres discloses:
Wherein the at least one source comprises at least one of: one or more mobile pressurized gas storage tanks; a pressurized gas network; a liquefied gas storage tank that is associated with a heater and/or a pump; and an electrolyser (Column 3, Lines 10-15).

Regarding Claim 6:
Allidieres discloses:
Wherein each of the set of buffer storage tanks (2 and 3, Figure 1) is connected in parallel to the at least one upstream end (Figure 1) via a respective one of the balance lines (Column 3, Lines 19-26, the buffer tanks are in parallel to each other through line 26).

Regarding Claim 11:
See claim 1 for the device. 
Allidieres discloses:
A method for filling pressurized gas tanks using the device of Claim 1, comprising the steps of: 
transferring pressurized gas from the at least one gas source to the set of buffer storage tanks to be filled by pressure balancing via the balance lines and flow limiting members and/or via the compressor (Column 3, Lines 19-26, the pressurized gas goes from the source to the compressor and then to the buffer tanks); and 
transferring 5pressurized gas from the set of buffer storage tanks to the pressurized gas hydrogen tanks via the at least one downstream distribution end (Column 3, Lines 28-35).

Regarding Claim 14:
Allidieres discloses:
Wherein the pressurized gas tank is a pressurized hydrogen gas tank of a motor vehicle (Figure 1 and Column 2, Lines 64-65, the pressurized gas tank is in a vehicle).

Claims 2-3 and 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Allidieres in view of Carteau in further view of Allidieres 2 and Balasubramanian (US 20090151809 A1).
Regarding Claim 2:
Allidieres discloses:
	A compressor (5, Figure 1) and buffer storage tanks (2 and 3, Figure 1).
Allidieres, Carteau, and Allidieres 2 do not teach:
Wherein the compressor intake inlet is also connected to the plurality of buffer storage tanks via a set of intake valves.
	Balasubramanian teaches a method for filling gaseous hydrogen storage tanks that has:
Wherein the compressor intake inlet (Figure 1, the compressor intake inlet is before the compressor (105)) is also connected to the plurality of buffer storage tanks (102, 103, and 104, Figure 1) via a set of intake valves (121, 122, and 124, Figure 1).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Allidieres, Carteau, and Allidieres 2 to include the compressor intake inlet is also connected to the plurality of buffer storage tanks via a set of intake valves as taught by Balasubramanian with the motivation to send gas from one storage tank to the compressor to fill the other storage tanks to the required pressures. 

Regarding Claim 3:
Allidieres discloses:
A compressor (5, Figure 1), buffer storage tanks (2 and 3, Figure 1), and the balance lines (Column 3, Lines 19-26).
Allidieres, Carteau, and Allidieres 2 do not teach:
Wherein the balance lines comprise separate portions of at least part of the circuit connecting the intake inlet of the compressor to the plurality of buffer storage tanks via the set of intake valves.
	Balasubramanian teaches:
Wherein the balance lines comprise separate portions of at least part of the circuit (Figure 1, the lines are separate from the lines connecting the compressor to the buffer tanks) connecting the intake inlet of the compressor (Figure 1) to the plurality of buffer storage tanks (102, 103, and 104, Figure 1) via the set of intake valves (121, 122, and 124, Figure 1).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Allidieres, Carteau, and Allidieres 2 to include the balance lines comprise separate portions of at least part of the circuit connecting the intake inlet of the compressor to the plurality of buffer storage tanks via the set of intake valves as taught by Balasubramanian with the motivation to pressurize the gas leaving the buffer tanks. 

Regarding Claim 7:
Allidieres discloses:
	A compressor (5, Figure 1) and buffer storage tanks (2 and 3, Figure 1).
Allidieres, Carteau, and Allidieres 2 do not teach:
Wherein each of the set of buffer storage tanks is connected in parallel to the at least one downstream end via a respective downstream line and the respective connecting valves.
	Balasubramanian teaches a method for filling gaseous hydrogen storage tanks that has:
Wherein each of the set of buffer storage tanks (102, 103, and 104, Figure 1) is connected in parallel to the at least one downstream end via a respective downstream line (Figure 1) and the respective connecting valves (110, 111, and 112, Figure 1).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Allidieres, Carteau, and Allidieres 2 to include each of the set of buffer storage tanks is connected in parallel to the at least one downstream end via a respective downstream line and the respective connecting valves as taught by Balasubramanian with the motivation to send gas from one storage tank to the compressor to fill the other storage tanks to the required pressures. 

Regarding Claim 8:
Allidieres discloses:
	A compressor (5, Figure 1) and buffer storage tanks (2 and 3, Figure 1).
Allidieres, Carteau, and Allidieres 2 do not teach:
Wherein the intake inlet of the compressor is 15connected to each of the buffer storage tanks via separate suction lines each comprising an intake valve.
	Balasubramanian teaches a method for filling gaseous hydrogen storage tanks that has:
Wherein the intake inlet of the compressor (105, Figure 1) is 15connected to each of the buffer storage tanks (102, 103, and 104, Figure 1) via separate suction lines (Figure 1) each comprising an intake valve (122, 120, and 121, Figure 1).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Allidieres, Carteau, and Allidieres 2 to include the intake inlet of the compressor is 15connected to each of the buffer storage tanks via separate suction lines each comprising an intake valve as taught by Balasubramanian with the motivation to send gas from one storage tank to the compressor to fill the other storage tanks to the required pressures. 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Allidieres in view of Carteau in further view of Allidieres 2 and Hobbs (US 20050000802 A1).
Regarding Claim 9:
Allidieres discloses:
Wherein the at least one gas source (14, 24, and 34, Figure 1) comprises a plurality of gas sources (Column 3, Lines 10-15), the at least one upstream end (Figure 1) comprises a plurality of upstream ends connected in parallel to the plurality of gas sources (Figure 1, the upstream end is the end where the gas sources are located and the gas sources have the upstream ends connected in parallel).
Allidieres, Carteau, and Allidieres 2 do not teach:
Wherein the at least one downstream distribution end comprises a plurality of downstream distribution ends.
	Hobbs teaches a hydrogen dispensing system that has:
Wherein the at least one downstream distribution end comprises a plurality of downstream distribution ends (Paragraph [0065]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Allidieres, Carteau, and Allidieres 2 to include the at least one downstream distribution end comprises a plurality of downstream distribution ends as taught by Hobbs with the motivation to fuel multiple vehicles at once. 

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Allidieres in view of Carteau in further view of Allidieres 2 and Fukunaga (US 20210003256 A1).
Regarding Claim 10:
Allidieres discloses:
Wherein the at least one gas source (14, 24, and 34, Figure 1) comprises a plurality of gas sources (Column 3, Lines 10-15), the at least one upstream end (Figure 1) comprises a plurality of upstream ends connected in parallel to the plurality of gas sources (Figure 1, the upstream end is the end where the gas sources are located and the gas sources have the upstream ends connected in parallel).
Allidieres, Carteau, and Allidieres 2 do not teach:
A set of controlled valves that are configured to select one of the plurality of gas source to 25supply the transfer circuit.
	Fukunaga teaches a hydrogen fueling system that has:
A set of controlled valves (322, 324, 326, and 328, Figure 1) that are configured to select one of the plurality of gas source to 25supply the transfer circuit (Paragraph [0101]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Allidieres, Carteau, and Allidieres 2 to include a set of controlled valves that are configured to select one of the plurality of gas source to 25supply the transfer circuit as taught by Fukunaga with the motivation to select the type of hydrogen fuel based to fuel the hydrogen storages.  

Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Allidieres in view of Carteau in further view of Allidieres 2, Cohen (US 20170336028 A1), and Allidiers 3 (US 20160146400 A1).
Regarding Claim 12:
Allidieres discloses:
Transferring pressurized gas from the at least one gas source to the set of buffer storage tanks to be filled by pressure balancing (Column 3, Lines 19-26) and balance lines (Column 3, Lines 19-26).
Allidieres and Allidieres 2 do not teach:
Further comprising a step of comparing a pressure of the source and a pressure of the set of buffer storage tanks to be filled, wherein: 
10when the pressure of the source is higher than the pressure of the set of buffer storage tanks to be filled by a predetermined value, the pressurized gas is transferred from the at least one gas source to the set of buffer storage tanks to be filled by pressuring balancing via a balance line and a flow limiting member; and 
when the pressure of the source is lower than the pressure of the buffer 15storage tank to be filled with a predetermined pressure tolerance the pressurized gas is transferred from the source to the buffer storage tank via the compressor.
Carteau teaches:
A flow limiting member (17, Figure 1).
Allidieres, Carteau, and Allidieres 2 do not teach:
Further comprising a step of comparing a pressure of the source and a pressure of the set of buffer storage tanks to be filled, wherein: 
10when the pressure of the source is higher than the pressure of the set of buffer storage tanks to be filled by a predetermined value, the pressurized gas is transferred from the at least one gas source to the set of buffer storage tanks to be filled by pressuring balancing via a balance line and a flow limiting member; and 
when the pressure of the source is lower than the pressure of the buffer 15storage tank to be filled with a predetermined pressure tolerance the pressurized gas is transferred from the source to the buffer storage tank via the compressor.
	Cohen teaches compressed gas dispensing that has:
10When the pressure of the source is higher than the pressure of the set of buffer storage tanks to be filled, the pressurized gas is transferred from the at least one gas source to the set of buffer storage tanks to be filled by pressuring balancing (Paragraph [0143]); and 
when the pressure of the source is lower than the pressure of the buffer 15storage tank to be filled with a predetermined pressure the pressurized gas is transferred from the source to the buffer storage tank via the compressor (Paragraph [0151]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Allidieres, Carteau, and Allidieres 2 to include the pressure of the source is higher than the pressure of the set of buffer storage tanks to be filled, the pressurized gas is transferred from the at least one gas source to the set of buffer storage tanks to be filled by pressuring balancing and when the pressure of the source is lower than the pressure of the buffer 15storage tank to be filled with a predetermined pressure tolerance the pressurized gas is transferred from the source to the buffer storage tank via the compressor as taught by Cohen with the motivation to fill the buffer containers from the gas source with a pressure differential or a compressor.
Allidieres, Carteau, Cohen, and Allidieres 2 do not teach:
A predetermined value and a predetermined pressure tolerance.
Allidieres 3 teaches a station for filling gas tanks that has:
10AA A predetermined value and a predetermined pressure tolerance (Paragraphs [0060]); and
using the compressor to fill the buffer tanks when bellow the predetermined pressure tolerance (Paragraphs [0046-0047] and [0060]).	
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Allidieres, Carteau, Cohen, and Allidieres 2 to include a predetermined value and a predetermined pressure tolerance as taught by Allidieres with the motivation to fill the buffer containers once it is below a threshold to have the buffer containers ready for filling. 

Regarding Claim 13:
Allidieres discloses:
Transferring pressurized gas from the at least one gas source to the set of buffer storage tanks to be filled by pressure balancing (Column 3, Lines 19-26).
Allidieres, Carteau, Cohen, and Allidieres 2 do not teach:
Wherein the predetermined pressure tolerance is less than 10 MPa 
Allidieres 3 teaches:
Wherein the predetermined pressure tolerance is less than 10 MPa (Paragraph [0060]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Allidieres, Carteau, Cohen, and Allidieres 2 to include the predetermined pressure tolerance is less than 10 MPa as taught by Allidieres with the motivation to fill the buffer containers once it is below a threshold to have the buffer containers ready for filling. 

It would have been an obvious matter of design choice to modify the Allidieres, Carteau, Cohen, Allidieres 3 and Allidieres 2 reference, to have the predetermined pressure tolerance is less than 10 MPa, since applicant has not disclosed that having the predetermined pressure tolerance is less than 10 MPa solves any stated problem or is for any particular purpose and it appears that the device would perform equally well with either designs.

Furthermore, absent a teaching as to criticality that the predetermined pressure tolerance is less than 10 MPa since in the Applicant’s specification on page 7, Lines 1-7 states that it is “preferably less than 10 MPa” for filling the buffer storage tanks from the gas source through the compressor, this particular arrangement is deemed to have been known by those skilled in the art since the instant specification and evidence of record fail to attribute any significance (novel or unexpected results) to a particular arrangement. In re Kuhle, 526 F.2d 553,555,188 USPQ 7, 9 (CCPA 1975).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Francois (US 20200217456 A1) teaches a device for filling tanks with hydrogen that has a gas source, a compressor, an upstream end, a downstream end, multiple dispensers and multiple valves. 
Allidieres (US 9845917 B2) teaches a gas filling method that has multiple gas sources, an upstream end, a downstream end, and at least one compressor. 
Briffaud (FR 2960041 A1) teaches a device for filling pressurized gas that has a gas source, a compressor, an upstream end, a downstream end, and a balance line.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE A SHRIEVES whose telephone number is (571)272-5373. The examiner can normally be reached Monday - Thursday 7:30 AM -5:00 PM and Friday 7:30 AM -4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mary E McManmon can be reached on (571)272-6007. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/STEPHANIE A SHRIEVES/Examiner, Art Unit 3753                                                                                                                                                                                                        
/REINALDO SANCHEZ-MEDINA/Primary Examiner, Art Unit 3753